Title: From Benjamin Franklin to Jonathan Shipley, 28 September 1774
From: Franklin, Benjamin
To: Shipley, Jonathan


London, Sept. 28. 1774
I received my dear Friend’s Letter of the 8th past, and should have written sooner, but that I have been in continual Expectation of being able to visit you. A Succession of thwarting Businesses has prevented my giving my self that Pleasure hitherto. And writing by Post is now attended with such Inconvenience, that I am apt to postpone it.
I am glad the Conduct of my Countrymen meets your Approbation, who are so good a Judge of what is right and prudent. I think I can answer for them that whatever is agreed on at the Congress will be executed with universal Resolution, Firmness and Perseverance. There may be a few personal Exceptions, but of little moment. Your Information is true that great Orders for Goods have been sent over by some, in Expectation that a Non Importation Agreement would probably take place: but the Managers there, apprehending that the Merchants were not all to be rely’d on, have set on foot a Non Consumption Agreement, among the Country People, which since Gage’s absurd Proclamation against it, has made great Progress; and this has occasion’d already several Counter Orders, as the Importation can answer no End if the People will not buy.
I suppose you must have heard that some Steps are taken to form a Coalition if possible among those of our Great Folks who agree in disapproving the present Measures, tho’ they have not had a good Understanding on other Accounts. If they can unite, they will have greater Weight in endeavouring to unhorse the present wild Riders, and thereby prevent the Ruin that seems to threaten our great political Building by their mad Management.
I have had the great Pleasure of hearing in all Companies the Speech extoll’d as a Master-piece of Eloquence and Wisdom. Great Numbers of them have been printed and dispers’d over the Nation: And I think one may see already its beginning Effect. The Abuse of America in the Papers is of late much diminished, and new Advocates for her are arising daily. I send you inclos’d one of the smaller Edition. The Publishers, who have put their Names to it, have as yet only deliver’d Quantities to the Subscribers, (who distribute them gratis) being afraid of offending Cadell if they should advertise it and sell it at the price mention’d; tho’ they think they could sell great Numbers if they had the Author’s Leave.
I had the honour of a long Conversation lately with Lord Chatham, whose Sentiments upon American Affairs, I found such as I could wish. I hear the same of Lord Camden’s. And I know the same of so many others; that I think if the Proposals of the Congress should appear tolerably reasonable, a strong Push may be made the ensuing Session, for the Repeal of all the mischievous Acts that have of late almost dissolv’d our Union. I hope nothing will prevent your being present. It was said the Parliament would meet in November. But I hear now that January is intended.
Please to present my best Respects to all the good Family, with whom I long to be. I am a Letter in debt to Georgiana; which I will pay when I can. With the sincerest Esteem and Respect, I am ever, My dear Lord, Your obliged and affectionate humble Servant
B Franklin
